MEMORANDUM OPINION
 
Nos. 04-10-00925-CR &
04-10-00926-CR
 
Takeshia HARRIS,
Appellant
 
v.
 
The STATE of
Texas,
Appellee
 
From the 399th
Judicial District Court, Bexar County, Texas
Trial Court Nos. 2009-CR-6197
& 2009-CR-6198A
Honorable Juanita A.
Vasquez-Gardner, Judge Presiding
 
PER CURIAM          
 
Sitting:                     Karen Angelini, Justice
                     Sandee Bryan Marion, Justice
                     Phylis J. Speedlin, Justice
                     
Delivered and
Filed:  March 9, 2011
 
DISMISSED
 
           The trial court certifications in these
appeals state these cases are “plea-bargain case[s], and the defendant has no
right of appeal.” Rule 25.2(d) of the Texas Rules of Appellate Procedure
provides, “[t]he appeal must be dismissed if a certification that shows the
defendant has a right of appeal has not been made part of the record under
these rules.” Tex. R. App. P.
25.2(d).
           Appellant’s counsel has filed notices
with this court stating counsel has reviewed the record in each case and “can
find no right of appeal for Appellant.” We construe these notices as
indications that appellant will not seek to file amended trial court
certifications showing that she has the right of appeal. See Tex. R. App. P. 25.2(d); 37.1; see
also Daniels v. State, 110 S.W.3d 174, 177 (Tex. App.—San Antonio 2003,
order). In light of the records presented, we agree with appellant’s counsel
that Rule 25.2(d) requires this court to dismiss these appeals. Accordingly,
these appeals are dismissed.
                                                                                               PER
CURIAM
 
DO NOT PUBLISH